Title: To Thomas Jefferson from William Harris Jones, 2 December 1825
From: Jones, William Harris
To: Jefferson, Thomas


                        To the Rector of the University of VirginiaSir/
                        
                            Charlottesville
                            2nd Decr 1825
                        
                    In respectfully soliciting the Office of Librarian to the U. of V. allow me to state, that I am acquainted with the classification of works adopted in the Colleges at Oxford & Cambridge as well as in the Library of the British Museum—I have studied most of the modern languages & althro’ from the want of practice for several years I do not consider myself master of any one, my knowledge is sufficient for arranging the Books & I feel confident I shall make myself proficient in them, during the ensuing session, under Dr BläettermannIf no person has yet been appointed, I will make out a statement of the different Classes of Books, & place under  each head the names of some Authors most celebrated in the different branches & with your permission submit it to your inspection—in order that you may form a correct opinion of what my abilities are for filling the stationI have the honour to be With the greatest respect Your Obedient Humble Serv
                        Wm Harris Jones
                    